DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
4.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Specification does not support individual structure for each functionality claimed element.  Specification describes these routines as software embodied in a structure of a processor: see paragraphs 0008-0009 and 0012-0013 in the publication version.  Thus, the claimed devices in claims 38-39 are interpreted to be embodied on a processor.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 40-41 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 40-41 recites “a computer-readable storage medium”.  Considering the open ended definition of the medium in the specification, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8-9, 16-17, 25-26 and 35-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what applicant means by CRS process and how CRS process differs from the inverse residual modification functions (RMFs), and in the case CRS is different from RMFs, how CRS is applied before applying RMFs.  Appropriate clarification is required.

Drawings
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed CRS process must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Allowable Subject Matter
10.	Claims 7, 15, 24 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-6, 9-14, 17-23, 26-33 and 36-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YE et al. (US 2020/0288173) hereinafter “YE”.
claim 1, YE discloses a method of decoding video data, the method comprising: 
generating first decoded modified chroma residual data (i.e.                         
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                    S
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                    ) by applying an inverse transform to convert a first set of transform coefficients of a block of the video data from a transform domain to a sample domain (fig. 5,                        
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                    S
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                     output of                         
                            
                                
                                    Q
                                
                                
                                    -
                                    1
                                
                            
                        
                     &                         
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     stage 504); 
generating second decoded modified chroma residual data by applying the inverse transform to convert a second set of transform coefficients of the block from the transform domain to the sample domain (fig. 5,                        
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                    S
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                     output of                         
                            
                                
                                    Q
                                
                                
                                    -
                                    1
                                
                            
                        
                     &                         
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     stage 504; paragraph 0086, LMCS process 500 can include an in-looping mapping of the luma component values based on an adaptive piecewise linear model and a luma-dependent chroma residual scaling of the chroma components, which means for both Cb and Cr); 
after generating the first decoded modified chroma residual data (i.e.                         
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                    S
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                    ), applying a first inverse residual modification function to the first decoded modified chroma residual data (see fig. 5, stage 520) to generate first inverse modified chroma residual data (fig. 5,                        
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                
                            
                        
                     output of stage 520); 
after generating the second decoded modified chroma residual data (i.e.                         
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                    S
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                    , paragraph 0086, LMCS process 500 can include an in-looping mapping of the luma component values based on an adaptive piecewise linear model and a luma-dependent chroma residual scaling of the chroma components, which means for both Cb and Cr), applying a second inverse residual modification function to the second decoded modified                         
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                
                            
                        
                     output of stage 520), wherein the first decoded modified chroma residual data is associated with a first chroma component and the second decoded modified chroma residual data is associated with a second chroma component (see paragraphs 0041, 0086 and 0192); and 
reconstructing the block of the video data based on the first inverse modified chroma residual data and the second inverse modified chroma residual data (fig. 5, reconstruction stage 522). 
As per claim 2, YE discloses the method of claim 1, wherein reconstructing the block comprises: adding the first inverse modified chroma residual data to first predicted chroma data to obtain first reconstructed chroma data of the block; and adding the second inverse modified chroma residual data to second predicted chroma data to obtain second reconstructed chroma data of the block (fig. 5, reconstruction stage 522 shows that reconstructed chroma component                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            =
                             
                            
                                
                                    C
                                
                                
                                    r
                                    e
                                    s
                                
                            
                            +
                             
                            
                                
                                    C
                                
                                
                                    p
                                    r
                                    e
                                    d
                                
                            
                        
                    , paragraph 0086, LMCS process 500 can include an in-looping mapping of the luma component values based on an adaptive piecewise linear model and a luma-dependent chroma residual scaling of the chroma components, which means for both Cb and Cr). 
As per claim 3, YE discloses the method of claim 1, wherein the method further comprises: determining whether to apply the first inverse residual modification function or a third inverse residual modification function to the first decoded modified chroma residual data to generate the first inverse modified chroma residual data; and determining whether to apply the second inverse residual modification function or a fourth inverse residual                         
                            
                                
                                    Y
                                    '
                                
                                
                                    p
                                    r
                                    e
                                    d
                                
                            
                        
                    ) depending on whether the current block is coded as intra, CIIP, or intra block copy). 
As per claim 4, YE discloses the method of claim 3, wherein: determining whether to apply the first inverse residual modification function or the third inverse residual modification function comprises determining, based on one or more characteristics of the block, whether to apply the first inverse residual modification function or the third inverse residual modification function to the first decoded modified chroma residual data to generate the first inverse modified chroma residual data; and determining whether to apply the second inverse residual modification function or the fourth inverse residual modification function comprises determining, based on the one or more characteristics of the block, whether to apply the second inverse residual modification function or the fourth inverse residual modification function to the second decoded modified chroma residual data to generate the second inverse modified chroma residual data (paragraph 0121, different applications are applied by stage 520 based on avg(                        
                            
                                
                                    Y
                                    '
                                
                                
                                    p
                                    r
                                    e
                                    d
                                
                            
                        
                    ) depending on whether the current block is coded as intra, CIIP, or intra block copy or not, i.e. whether it includes intra prediction or is purely inter coded). 
As per claim 5, YE discloses the method of claim 4, wherein the characteristics of the block include one or more of: whether a slice or tile that contains the block is an intra type or an inter type, whether current picture referencing is used with the block, whether a dual or shared coding tree is used with the block, dimensions of the block, or an aspect 
As per claim 6, YE discloses the method of claim 3, wherein: determining whether to apply the first inverse residual modification function or the third inverse residual modification function comprises determining, based on data signaled in a bitstream, whether to apply the first inverse residual modification function or the third inverse residual modification function to the first decoded modified chroma residual data to generate the first inverse modified chroma residual data; and determining whether to apply the second inverse residual modification function or the fourth inverse residual modification function comprises determining, based on the data signaled in the bitstream, whether to apply the second inverse residual modification function or the fourth inverse residual modification function to the second decoded modified chroma residual data to generate the second inverse modified chroma residual data (paragraph 0121,…whether the current block is coded as intra, CIIP, or intra block copy or not, which is signaled in the bitstream as taught in paragraph 0076, Based on the prediction mode indicator, the decoder can decide whether to perform a spatial prediction (e.g., the intra prediction) at spatial prediction stage 2042 or a temporal prediction (e.g., the inter prediction) at temporal prediction stage 2044, and in paragraph 0073, the decoder can decode other information at binary decoding stage 302, such as, for example, a prediction mode, parameters of the prediction operation, a transform type, parameters of the quantization process (e.g., quantization parameters), an encoder control parameter (e.g., a bitrate control parameter), or the like). 
claim 9, arguments analogous to those applied for the third and fourth limitations of claim 1 are applicable for claim 9. 
As per claim 10, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 applicable for claim 10; in addition, YE teaches that luma-dependent chroma residual scaling process 500 (see fig. 5) can be performed before the transform stage (T) and the quantization stage (Q) at the encoder side (paragraph 0122).
As per claims 11-14 and 17, the claims are related to an encoding method opposite to the decoding method of claims 3-6 and 9; therefore, arguments analogous to those applied for claims 3-6 and 9 are applicable for claims 11-14 and 17; in addition, YE discloses an encoding method opposite to the decoding method (paragraph 0187 and 0204).
As per claims 18-23 and 26, arguments analogous to those applied for claims 1-6 and 9 are applicable for claims 18-23 and 26; in addition, YE discloses a memory for storing video data and one or more processor for executing the claimed methods (paragraph 0029).
As per claim 27, YE discloses the device of claim 18, further comprising a display configured to display decoded video data (paragraph 0072). 
As per claim 28, YE discloses the device of claim 18, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (paragraph 0028).
claims 29-33 and 36-37, the claims are related to an encoding device opposite to the decoding device of claims 10-14, 17 and 28; therefore, arguments analogous to those applied for claims 10-14, 17 and 28 are applicable for claims 29-33 and 36-37; in addition, YE discloses an encoding device (fig. 2B) including a memory for storing video data and one or more processor for executing the claimed methods (paragraph 0029).
As per claims 38 and 40, arguments analogous to those applied for claim 1 are applicable for claims 38 and 40; in addition, YE discloses using a computer readable medium and one or more processor for executing the claimed methods (paragraph 0029).
As per claims 39 and 41, the claims are related to an encoding device opposite to the decoding device of claims 38 and 40; therefore, arguments analogous to those applied for claims 38 and 40 are applicable for claims 39 and 41; in addition, YE discloses an encoding device (fig. 2B) including a computer readable medium and one or more processor for executing the claimed methods (paragraph 0029).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim(s) 8, 16, 25 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YE et al. (US 2020/0288173) in view of LU et al. (US 2019/0124367) hereinafter “LU”.
As per claim 8, arguments analogous to those applied for the third and fourth limitations of claim 1 are applicable for claim 8; however, YE does not explicitly disclose applying an inverse CRS process to the first and second decoded modified chroma residual data before applying the first and second inverse residual modification functions. 
In the same field of endeavor, LU discloses applying an inverse CRS process to the first and second decoded modified chroma residual data before applying the first and second inverse residual modification functions (fig. 8, steps 815 and 835 show that a second type of scaling is applied to modified chroma components by a first type of scaling).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the scaling of chroma components of YE by combining with another scaling technique, as taught by LU, in order to lower the original 
 As per claims 16, 25 and 35, arguments analogous to those applied for claim 8 are applicable for claims 16, 25 and 35.

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2009/0116554; US 2015/0373349; US 2016/0227224; US 2020/0267392; US 2014/0064379).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482a+